The record demonstrates that, in response to inquiries from the court and the prosecutor, the defendant repeatedly and unequivocally agreed to waive his statutory right to seek appellate review of the denial of his suppression motion as a condition of his plea bargain. Inasmuch as such a waiver has long been recognized as an acceptable condition of a plea bargain (see, People v Seaberg, 74 NY2d 1; People v Williams, 36 NY2d 829, cert denied 423 US 873; People v Bray, 154 *537AD2d 692), and the record overwhelmingly supports the conclusion that the waiver in this case was knowingly and voluntarily made (see, e.g., People v Seaberg, supra; People v Roberts, 152 AD2d 678; People v Cerce, 137 AD2d 542), we find that the defendant may properly be held to his waiver. Accordingly, we do not address the merits of the denial of that branch of the defendant’s omnibus motion which was to suppress physical evidence. Mollen, P. J., Eiber, Sullivan and Rosenblatt, JJ., concur.